UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 00-2344



In Re: MICHAEL D. WILKINS,

                                                           Petitioner.



        On Petition for Writ of Mandamus.     (99-34315-SCS)


Submitted:   November 30, 2000             Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael D. Wilkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins filed a motion to stay his bankruptcy pro-

ceedings in the district court.       He also filed a petition for a

writ of mandamus seeking an order directing the bankruptcy court to

rule on his objection to the amended proof of claim filed by James

and Anzilia Murray.   The bankruptcy court ruled on Wilkins’ objec-

tion on October 19, 2000.   Accordingly, we deny the motion for stay

and the mandamus petition as moot.        We also deny as moot the

Murrays’ motion to dismiss the mandamus petition. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                     PETITION DENIED




                                  2